Case: 18-50021      Document: 00514630673         Page: 1    Date Filed: 09/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                   United States Court of Appeals
                                    No. 18-50021                            Fifth Circuit

                                  Summary Calendar                        FILED
                                                                   September 6, 2018
                                                                     Lyle W. Cayce
UNITED STATES OF AMERICA,                                                 Clerk

                                                 Plaintiff-Appellee

v.

DEANGELO CORTEZ SWINDLE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:16-CR-18-1


Before BENAVIDES, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Deangelo Cortez Swindle appeals the sentence imposed following his
guilty plea conviction for aiding and abetting the knowing transportation of an
individual across state lines for the purpose of prostitution. He maintains that
the district court erred in imposing a five-level enhancement based on a finding
that there were eight victims. In addition, he contends that the district court
committed plain error by imposing a $5,000 special assessment under 18


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50021    Document: 00514630673     Page: 2   Date Filed: 09/06/2018


                                 No. 18-50021

U.S.C. § 3014(a) despite determining that he was indigent for purposes of
assessing a fine.    Swindle acknowledges that his written plea agreement
includes a provision wherein he waived his right to appeal his sentence, but he
argues that the waiver is not enforceable because he was not advised of the
$5,000 special assessment and thus was not informed of the full range of
punishment.
      A defendant may waive his statutory right to appeal if (1) the waiver is
knowing and voluntary, and (2) the waiver “applies to the circumstances at
hand, based on the plain language of the agreement.” United States v. Bond,
414 F.3d 542, 544 (5th Cir. 2005). The record reflects that Swindle read and
understood the plea agreement in general and the waiver provision in
particular and that he understood the right that he was waiving. See United
States v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005). We review Swindle’s
assertion that the waiver provision is rendered involuntary because of a
Federal Rule of Criminal Procedure 11 error, raised for the first time on appeal,
for plain error. United States v. Vonn, 535 U.S. 55, 58-59 (2002). Swindle has
not shown that the failure to advise him of the possibility of a $5,000 special
assessment affected his substantial rights. See United States v. Dominguez
Benitez, 542 U.S. 74, 83 (2004); United States v. Hughes, 726 F.3d 656, 662 (5th
Cir. 2013).
      Swindle offers no other challenge to the waiver’s validity or to its
application. Because the waiver bars his challenges to the sentence imposed,
the appeal is DISMISSED.




                                       2